 

Exhibit 10.3

 

BEARING RESOURCES LTD.

 

December 9, 2016

STRICTLY CONFIDENTIAL

E-MAIL

 

Li3 Energy, Inc.

Avda. Americo Vespucio 80

11th Floor

Santiago, Chile

 

Attention: Luis Saenz, Chief Executive Officer; Patrick Cussen, Chairman of the
Board

 

Dear Messrs. Saenz and Cussen:

 

Proposed Acquisition of Minera Li Energy SpA – Binding Letter of Intent, as
amended (this “LOI”)

 

Pursuant to our discussions and based on our review of the information Li3
Energy, Inc. (“you” or “Li3”) made available to us, Bearing Resources Ltd. (“we”
or “Bearing”) is pleased to provide this written proposal (the “Proposal”) to
acquire Li3’s pending 17.7% interest in Minera Li Energy SpA (the
“Transaction”), which has an interest in certain mining claims situated in Chile
(the “Property”), as a shareholder of Minera Salar Blanco S.A.

 

This LOI is an amendment and restatement of a formal letter of intent between
the parties entered into on November 23, 2016. The parties hereby covenant and
agree that the terms of this LOI shall replace and supersede that prior letter
of intent. The parties wish to amend the Proposal in regards to the Transaction
in respect of the foregoing.

 

We understand that at present Minera Li Energy SpA is to become a party to a
shareholders agreement (the “Shareholders Agreement”) with two other
shareholders of Minera Salar Blanco S.A. (the “Co-Shareholders”), which
agreement has been presented to Bearing.

 

Although we need further information and analysis to complete our review of this
opportunity, we confirm our continued interest in the Transaction and are
prepared to work expeditiously towards closing this binding offer along the
lines of the terms of this Proposal as described below.

 

1.           Terms of Transaction

 

1.1.        Purchaser. The purchaser will be Bearing or a wholly-owned
subsidiary of Bearing.

 

1.2.        Structure. The detailed structure of the Transaction will be
determined by Bearing and Li3 following completion of Bearing’s due diligence
review and based on various securities, tax and operating considerations.

 

1.3.        Purchase Price. The Purchase Price for the Transaction will be
comprised of 16,000,000 common shares of Bearing (the “Consideration Shares”)
and Bearing’s assumption of certain debts and liabilities of Li3 in an aggregate
amount not to exceed US$2.2 million.

 

 

 

 

1.4.          Material Conditions. This Proposal and any requirements to
consummate the Transaction is subject to, among other things, the following
conditions:

 

(a)          satisfactory completion of customary due diligence for a
transaction of this nature by both parties;

 

(b)          satisfactory negotiation and entry into by the parties of the
Definitive Agreement (as defined herein) which will include terms and conditions
customary for transactions of this nature, including those matters set out in
this LOI;

 

(c)          approval by the respective boards of directors of Bearing and Li3;

 

(d)          nothing shall have come to the attention of Bearing or its
representatives as a result of its due diligence review which materially
adversely affects the Property;

 

(e)          nothing shall have come to the attention of Li3 or its
representatives as a result of its due diligence review which materially
adversely affects the value or validity of the consideration being received by
Li3, as set forth herein;

 

(f)          no material adverse change in the Property shall have occurred
since the completion of Bearing’s due diligence review;

 

(g)          the claims comprising the Property have been properly located and
staked pursuant to applicable laws and are in good standing; and the
Shareholders Agreement will be entered into in substantially the form as
presented and will be a valid and binding obligation of the Co-Shareholders and
Li3 will be in good standing in respect of its obligations under the
Shareholders Agreement;

 

(h)          receipt of applicable regulatory and shareholder approvals by Li3
and by Bearing, as may be required including specifically TSX Venture Exchange
approval (the “TSX-V Approval”), and shareholder approval/SEC proxy process
approval (the “SEC Approval”); and

 

(i)           receipt of all consents necessary to complete the Transaction,
including but not limited to such consents and waivers as may be required by Li3
pursuant to any current or pending agreements, specifically the Shareholders
Agreement.

 

1.5.          Cooperation. The parties will cooperate with each other in good
faith in connection with (i) the provision of all information required by
Bearing to complete its due diligence review; (ii) the provision of all
information required by Li3 to complete its due diligence review; (iii) the
preparation and negotiation of the Definitive Agreement and all related
documents; and (iv) obtaining all necessary consents and approvals and in
complying with all regulatory requirements, including, without limitation,
applicable corporate and securities laws.

 

 - 2 - 

 

 

2.           Due Diligence

 

2.1.        As noted, this Proposal is subject to the completion by Bearing of
its due diligence review that will include the following:

 

(a)          detailed review of the status of the claims comprising the
Property, licences and permits, any royalty agreements or other encumbrances
related thereto and any fees, taxes, assessments, rentals, levies or other
payments required to be made; and

 

(b)          review of environmental matters.

 

2.2.        As noted, this Proposal is subject to the completion by Li3 of its
due diligence review that will include, but not be limited to, a detailed review
of Bearing to determine its business, operations, properties, financial
conditions and prospects and the value and validity of the consideration being
received by Li3 (mainly, the common shares of Bearing) including, but not
limited to, any matters which may have a negative effect on such consideration.

 

Both parties are prepared to dedicate the necessary resources to complete their
respective required due diligence as expeditiously as possible.

 

3.          Definitive Agreement

 

3.1.        The Definitive Agreement in respect of the Transaction, to be
entered into by no later than March 31, 2017, will include the terms and
conditions respecting the Proposal (the “Definitive Agreement”) and shall
contain provisions customarily covered by such agreements, including, but not
limited to, the following:

 

(a)          customary representations and warranties for a transaction of this
nature, which representations and warranties shall not survive the closing of
the Transaction;

 

(b)          provisions that completion of the Transaction shall be conditional
upon the receipt all regulatory approvals including the TSX-V Approval and SEC
Approval, approvals of all third parties including the consent of the
Shareholders of both Bearing and Li3, and any shareholder approval that may be
required pursuant to the TSX-V Approval and SEC Approval; and

 

(c)          provisions that completion of the Transaction shall be conditional
upon the satisfaction and receipt of customary closing conditions and
deliveries; and

 

(d)          closing of the Transaction shall have occurred after all required
approvals (including the TSX-V Approval and SEC Approval) have been obtained but
no later than December 31, 2017, time being of the essence. After all approvals
set forth above have been obtained, the parties must proactively close the
transaction or either party may provide notice to the other party demanding a
closing of the transaction. Such notice must provide a minimum of fifteen (15)
days to close the transaction; and

 

(e)          that following the issuance of the Consideration Shares, forthwith
upon closing, shall be registered under U.S. securities laws, such that Li3 can
distribute such Consideration Shares to its shareholders without restriction.

 

 - 3 - 

 

 

4.          Termination

 

4.1.        This LOI can be terminated as follows:

 

(a)          by the mutual written agreement of the parties to terminate this
LOI;

 

(b)          by either party if Definitive Agreement is not entered into by
March 31, 2017 other than to the extent primarily caused by a material breach of
this LOI by such terminating party;

 

(c)          by either party in the event that the other party proposes or
requires that the terms or conditions be materially worse to such first party or
its affiliates or equity holders than that proposed in this LOI;

 

(d)          by either party if there has been a material breach of this LOI by
the other party which breach is not cured within 20 days of the breaching
party’s receipt of notice of such breach (provided, that a party shall not have
the right to terminate under this clause 4.1 if it is itself then in uncured
material breach of this LOI);

 

(e)          by either party if any of the conditions precedent to the closing
of the Transaction as set forth in this LOI would not reasonably be expected to
be satisfied by December 31, 2017 other than to the extent primarily caused by a
material breach of this LOI by such terminating party;

 

(f)           by Bearing if its due diligence review of Li3 uncovers information
which materially adversely affects the Property; or

 

(g)          by Li3 if its due diligence review of Bearing uncovers information
which materially adversely affects the value or validity of the consideration
being received by Li3.

 

4.2.        Any termination of this LOI pursuant to Section 4.1 (other than
clause (a) thereof) shall be pursuant to a written notice provided by the
terminating party to the other party and, except as otherwise set forth in such
notice, any termination in accordance with this Section 4 shall be effective
upon receipt of such written notice by the non-terminating party. Upon
termination of this LOI, this LOI will be deemed null, void and of no further
force or effect, and all obligations and liabilities of the parties under this
LOI or otherwise related to the Proposal or the Transaction will terminate,
except for the respective continuing obligations of the parties in Sections 7.2
and 7.3 and this Section 4.2, which will survive any termination of this LOI
indefinitely (unless a lesser period is expressly contemplated by their terms).
The termination of this LOI will not relieve either party of liability for such
party’s pre-termination breach of this LOI or any other agreement among the
parties.

 

5.           Exclusivity

 

5.1.        Li3 and Bearing agree that, for the period commencing on the date
the parties sign this LOI and ending on the earlier of (i) when this LOI is
superseded by the Definitive Agreement and (ii) the termination of this LOI (the
“Exclusivity Period”), Li3 and Bearing shall work exclusively and in good faith
with each other toward the satisfactory completion of confirmatory due diligence
and the negotiation of the Definitive Agreement and Li3 shall not solicit offers
or have discussion with any third parties regarding the a sale of Minera Li
Energy SpA and/or any rights to the Property or any transactions by Bearing that
would reasonably be expected to prevent or impair the ability of Bearing to
consummate the Transaction in accordance with the terms of this LOI.

 

 - 4 - 

 

 

6.           Contacts

 

6.1.        Any questions relating to this LOI should be directed as follows:

 

To: Bearing Resources Ltd.   c/o Sute 409 – 221 West Esplanade, North Vancouver,
BC, V7M 3J3   Attention:    Jeremy Poirier  
E-mail:        jpoirier@bearingresources.ca     To: Li3 Energy, Inc.   Avda.
Americo Vespucio 80,11th Floor   Santiago, Chile   Attention:    Luis Saenz, CEO
  E-mail:        luis.saenz@li3energy.com

 

7.           Covenants of the Parties

 

7.1.        Operations. During the Exclusivity Period, each of Li3 and Bearing
will operate their business in the ordinary course.

 

7.2.        Expenses. The parties will each pay their own respective expenses
(including fees and expenses of legal counsel, or other representatives or
consultants) in connection with the Transaction (whether consummated or not).

 

7.3.        Disclosure. The parties hereto will not issue any public
announcement or press release or otherwise make any disclosure concerning the
Transaction without the prior approval of the other party, which approval shall
not be unreasonably withheld, delayed or conditioned. Any required legal
disclosures such as Canadian regulatory or SEC filings shall be the exception to
this, provided that to the extent practicable the other party will be given a
reasonable opportunity to review any such disclosure prior to its filing.

 

7.4.        Binding Agreement. The Transaction is subject to the execution of
the Definitive Agreement and the other conditions set forth in this LOI, and
notwithstanding the foregoing, this LOI constitutes a binding agreement of the
parties as to sections 1.5, 2.1, 2.2, 3.1, 4.1, 4.2, 5.1 and 7.1 to 7.7 and the
provisions of such sections shall be enforceable by the parties hereto.

 

7.5.        Applicable Laws. This LOI shall be governed by the laws of British
Columbia and the laws of Canada applicable therein. EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION, DISPUTE, CLAIM, LEGAL ACTION OR OTHER LEGAL
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
LOI

 

7.6.        Execution. This LOI may be signed via facsimile or by other
electronic means, including electronic mail, and in counterparts, each of which
shall be deemed to be an original.

 

 - 5 - 

 

 

7.7.        Expiry. If you are in agreement with the foregoing, please confirm
that this LOI accurately sets forth your understanding of the terms of the
proposed Transaction and the other matters set forth herein, by signing a copy
of this LOI below and returning it to us prior to 5:00 p.m. (Vancouver time) on
December 9, 2016 failing which this letter shall be null and void.

 

We look forward to working with you.

 

Yours very truly,

 

BEARING RESOURCES LTD.         By: /s/ Jeremy Poirier   Name: Jeremy Poirier  
Title: President and CEO  

 

Agreed to and accepted this 9th day of December, 2016.

 

Li3 Energy INC.         By: /s/ Patrick Cussen A.   Name: Patrick Cussen A.  
Title: Chairman of the Board  

 

 - 6 - 

